By the Court, Lacy, J. There certainly could be but one plausible ground upon which the court excluded the evidence, and it must have been this, that as the bond called for one hundred dollars in good current money in this State, that an action of covenant would alone lie on it, and therefore the justice had no jurisdiction of the matter. This position, though at first blush it seems plausible, is not sound or tenable. The case we are now considering is clearly distinguishable from that class of cases in which the amount called for is payable in the currencey of this State, or current bank paper of the State, or current notes of the State. All these expressions are held to mean current bank paper, as the several contracts were made during the lime such issues constituted the ordinary currency or circulating medium of the State. But the expression here is good current money: What did the parties mean by good current money 1 They ■surely meant something more than the ordinary currency or common ■circulating medium of the country. If they did not, why qualify the term currency and declare it should be good? Does not this qualification distinguish it from ordinary or common currency, and such as was in general use at that time; and did not the parties treat the value of a good currency in contra-distinction from a spurious or paper currency, and did not value form the consideration or obligation of their contract? We certainly think it did. A good currency, then, in our opinion, means nothing more than a lawful currency, and that is current coin of the United States. Judgment reversed.